DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7, 20, 25 and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 7 and 20, “the second context-create-time threshold” has no antecedent basis. 
	Regarding claim 25, claim dependency is unclear as the claims depend on itself. Examiner assumed the claim depends on claim 24.
 	Regarding claim 26, claim dependency is unclear as the claims depend on itself. Examiner assumed the claim depends on claim 25.	
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 14, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT (“Discussion on Ethernet Header Compression,” 3GPP TSG-RAN WG2 Meeting #107, R2-1908825).
Regarding claims 1, 14, 27 and 29, CATT teaches a method at a device configured to process both wireless data traffic and Ethernet data traffic into a wireless communication (Page 1, §1, Ethernet Header Compression (EHC) is configured per DRB, separately for UL and DL, Page 2, §2, PDCP header compression) , comprising: determining, at a compressor, whether an acknowledgement (ACK) signal is received from a decompressor in response to transmitting, over a wireless communication link, a context creation message for a context identification (ID) associated with a flow of incoming Ethernet data traffic (Page 1, §1, Page 2, §2, the compressor sends the full header and context IP to the decompressor, until the decompressor receives it successfully. The decompressor stores the full header and the context ID as compression context); refraining from transmitting, by the compressor to the decompressor over the wireless communication link, a compressed packet corresponding to the flow based on a first determination that the ACK signal is not received from the decompressor (Page 3, §2.5, the compressor sends the compressed packets only when it receives some ACK feedback from the decompressor); and transmitting, by the compressor to the decompressor over the wireless communication link, the compressed packet corresponding to the flow based on a second determination that the ACK signal is received from the decompressor (Page 3, §2.5, the compressor sends the compressed packets only when it receives some ACK feedback from the decompressor, Proposal 6).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
12.	Claims 2-4, 15-17, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Kuppuswamy et al. (US 2008/0025312 A1, hereinafter “Kuppuswamy”).
 	Regarding claims 2, 15, 28 and 30, CATT teaches the method of claim 1.
CATT does not explicitly teach further comprising transmitting, by the compressor to the decompressor, a second context creation message based on the second determination that the ACK signal is not received from the decompressor within a context-create-time threshold of the transmitting of the context creating message.
However, it is well known in the art to transmit a second context creation message based on the determination that the ACK signal is not received from the decompressor within a time threshold of the transmitting of the context creating message, as evidenced by ¶ [0062] of Kuppuswamy.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit, by the compressor to the decompressor, a second context creation message based on the second determination that the ACK signal is not received from the decompressor within a context-create-time threshold of the transmitting of the context creating message in the system of CATT to further enhance system efficiency and reliability.
 	Regarding claims 3 and 16, CATT teaches the method of claim 1.

However, it is well known in the art to determine whether the ACK signal is received from the decompressor within a time threshold of the transmitting of the context creating message, as evidenced by ¶ [0061] of Kuppuswamy.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine whether the ACK signal is received from the decompressor within a context-create-time threshold of the transmitting of the context creating message in the system of CATT to further enhance system reliability.
Regarding claims 4 and 17, CATT in view of Kuppuswamy teaches the method of claim 3.
CATT does not explicitly teach wherein the context-create-time threshold corresponds to a maximum duration of time between context creation packets.
However, it is well known in the art that the context-create-time threshold corresponds to a maximum duration of time between context creation packets, as evidenced by ¶ [0061] (where if an ACK is not received within a timeout period, the compressor sends context creation packets again)  of Kuppuswamy.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize the context-create-time threshold as a maximum .
13.	Claims 5, 8, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Kuppuswamy as applied to claim 3 above, and further in view of Ly et al. (US 2020/0022022 A1, hereinafter “Ly”).
 	Regarding claims 5 and 18, CATT in view of Kuppuswamy teaches the method of claim 3.
CATT does not explicitly teach receiving, at the compressor from a network node associated with the decompressor, the context-create-time threshold.
Ly teaches receiving, at the compressor from a network node associated with the decompressor, the context information and parameters (Fig. 9, ¶ [0068]- ¶ [0071], ¶ [0073]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive, at the compressor from a network node associated with the decompressor, the context parameters/time-threshold in the system of CATT in view of Kuppuswamy. The motivation for doing this is a matter of design choice (¶ [0070] of Ly).
 	Regarding claims 8 and 21, CATT in view of Kuppuswamy teaches the method of claim 5.
CATT does not explicitly teach wherein the context-create-time threshold is based on a retransmission window for each of a plurality of context creation messages.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was to determine the context-create-.
14.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Kuppuswamy as applied to claim  3 above, and further in view of Chrysos et al. (US 2012/0106344 A1, hereinafter “Chrysos”).
 	Regarding claims 6 and 19, CATT in view of Kuppuswamy teaches the method of claim 3.
CATT does not explicitly teach wherein the context-create-time threshold includes a minimum context-create-time threshold and a maximum context-create-time threshold.
Chrysos teaches acknowledgment period includes a minimum value and a maximum value (¶ [0030], ¶ [0021] and ¶ [0060]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include minimum context-create-time threshold and a maximum context-create-time threshold in the system of CATT in view of Kuppuswamy and Ly to adapt the context-create-time threshold (¶ [0032] of Chrysos).
15.	Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Kuppuswamy and Ly as applied to claim 8 above, and further in view of Kim (US 2020/0314690 A1).
 	Regarding claim 9 and 22, CATT in view of Kuppuswamy and Ly teaches the method of claim 8.

Kim teaches wherein the plurality of context creation messages are based on HARQ transmissions and RLC retransmissions used by a network entity (figs. 1B, 2I, 2L).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement the method of CATT in view of Kuppuswamy and Ly in the system of Kim to further improve industrial applicability.
16.	Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Ly.
	Regarding claims 10 and 23, CATT teaches the method of claim 1.
CATT does not explicitly teach further comprising: transmitting, by the compressor to the decompressor, a context deletion message associated with the context ID; terminating, by the compressor, compression associated with the flow of the incoming Ethernet traffic associated with the context ID upon transmission of the context deletion message; and transmitting, by the compressor, one or more uncompressed packets associated with the context ID of the flow in response to transmitting the context deletion message.
Ly teaches transmitting a context deletion message associated with the context ID; terminating compression associated with the flow of the incoming traffic associated with the context ID upon transmission of the context deletion message (fig. 9, ¶ [0028], The header compression indicator may also be used to trigger creation, update, retrieval, or deletion of a header compression context dynamically. ¶ [0029], ¶ [0030], ¶ [0084])
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to  transmit, by the compressor to the decompressor, a context deletion message associated with the context ID; terminate, by the compressor, compression associated with the flow of the incoming Ethernet traffic associated with the context ID upon transmission of the context deletion message  and to transmit, by the compressor, one or more uncompressed packets associated with the context ID of the flow in response to transmitting the context deletion message in the system of CATT to further enhance industrial applicability. 
17.	Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Ly as applied to claim 11 above, and further in view of Kuppuswamy.
 	Regarding claims 11 and 24, CATT in view of Ly teaches the method of claim 10, further comprising: determining, by the compressor, whether a second ACK signal is received from the decompressor in response to transmitting the context deletion message (fig. 9, ¶ [0079], ¶ [0080], ¶ [0083]).
	CATT does not explicitly teach transmitting, by the compressor to the decompressor, a second context deletion message based on a determination that the second ACK is not received from the decompressor.
	However, it is well known in the art to transmitting, by the compressor to the decompressor, a second context message based on a determination that an ACK is not received from the decompressor, as evidenced by ¶ [0061] of Kuppuswamy.

 	Regarding claims 12 and 25, CATT in view of Ly and Kuppuswamy teaches the method of claim 11.
CATT does not explicitly teach wherein determining whether the second ACK signal is received from the decompressor further comprises determining whether the second ACK signal is received from the decompressor within a context-delete-time threshold.
However, it is well known in the art to determine whether the ACK signal is received from the decompressor within a time threshold of the transmitting of the context message, as evidenced by ¶ [0061] of Kuppuswamy.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine whether the second ACK signal is received from the decompressor further comprises determining whether the second ACK signal is received from the decompressor within a context-delete-time threshold in the system of CATT to further enhance system reliability.
Regarding claims 13 and 26, CATT in view of Ly and Kuppuswamy teaches the method of claim 12.
CATT does not explicitly teach further comprising receiving, at the compressor from the decompressor, the context-delete-time threshold.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477